Citation Nr: 1522676	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-47 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960 with additional service in the Army National Guard of New Mexico.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran had previously indicated that he wanted a hearing, he withdrew that request in September 2014.

In January 2014 and October 2014, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran likely has left knee osteoarthritis attributable to military service.


CONCLUSION OF LAW

The Veteran's left knee osteoarthritis is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA treatment records and examination show a diagnosis of left knee osteoarthritis beginning in December 2009.  No earlier medical records were provided.  Although presumptive service connection is available for arthritis if the disease became manifest to a degree of 10 percent or more within one year of separation, there was no x-ray evidence during the relevant period.  The first medical evidence of left knee arthritis was a December 2009 x-ray, several decades after the Veteran's separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Direct service connection for arthritis may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Although there is no medical evidence of continuous left knee symptoms since service, the Veteran has submitted lay evidence of an in-service knee injury during boot camp and continuing left knee pain following his separation from service.  This included his own statements and those of his two brothers and his niece that report noticing his left knee pain after the Veteran's return from service.  Additionally, he submitted a letter from his late wife saying that he had had left knee pain since they were married, which the record shows as December 1968.  The Board finds the lay evidence on this point to be competent and credible.  Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for left knee osteoarthritis is warranted.


ORDER

Service connection for left knee osteoarthritis is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


